DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In [0015] and [0021], “an first”, should be “a first”.  
The disclosure is objected to because of the following informalities: In [0015], “an second”, should be “a second”.  
Appropriate correction is required.

Claim Objections
Claims 7, 13, and 16 are objected to because of the following informalities:  In claims 7 and 13, the phrase “an first”, should be “a first”.  In claims 7, 13 and 16, the phrase “an second”, should be “a second”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear as to exactly what is being claimed in claim 20.  Also this appears arbitrary as it is not definite as to what “an origin of the curve” is.  It is also not entirely clear what is sloped from an origin of the curve to at least 60% choke open value is.  It appears that this is just arbitrary as drawing a line from any data point to the 60% choke open value produces a slope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Renfro US 4,493,336.
	Regarding claim 1, Renfro discloses a choke valve 1, comprising: a body 4 having an internal chamber 9, an inlet flow passage 10 that extends between an exterior of the body and the internal chamber, and an outlet flow passage 11 that extends between the exterior of the body and the internal chamber; a seat (12 and/or 21) having a seat orifice with an area (inside the seat), the seat positioned at an end of the outlet flow passage contiguous with the internal chamber; a gate 40 having a gate shaft 42 and a gate body 52 affixed to one end of the gate shaft, wherein the gate is linearly translatable within the body between a fully open position (Figs. 2-4) and a fully closed position (col. 3, lines 63-66), wherein in the fully closed position the gate body is engaged with the seat orifice; and wherein in the fully open position a choke minimum passage area is defined between the gate body and the seat orifice, and the choke minimum passage area is at least 30% of the seat orifice area (Fig. 2, well over 100% in Fig. 2).
	Regarding claim 2, wherein in the fully open position, the choke minimum passage area is at least 60% of the seat orifice area (Fig. 2, well over 100% in Fig. 2).
	Regarding claim 3. The choke valve of claim 1, wherein in the fully open position, the choke minimum passage area is 100% of the seat orifice area (Fig. 2, well over 100% in Fig. 2 thus at some point of closing is 100%).
	Regarding claim 4, wherein the seat orifice has an inner diameter (inherent and seen as anywhere along the seat orifice); and the gate body includes a metering segment having an outer diameter (rounded part below 60 and/or anywhere along 60 
	Regarding claim 5, wherein the gate body includes a first seal surface 60 disposed adjacent the metering segment; and wherein the seat includes a second seal surface 61 disposed at an axial end of the seat orifice; and wherein the first seal surface and the second seal surface are configured to engage with one another when the gate is in the fully closed position, and to substantially prevent the passage of liquid into or out of the seat orifice.
	Regarding claim 6, wherein the gate body includes a first axial end and an opposite second axial end (first axial end at shaft and second axial end other end at valving), and the gate shaft extends outwardly from the first axial end and the metering segment extends between the second axial end and the first seal surface, and the first seal surface is disposed between the first axial end and the second axial end (figures).
	Regarding claim 7, wherein the seat orifice has an inner diameter (inside the seat); and the gate body includes a first metering segment having an first outer diameter (rounded part below 60 and/or 60 and/or the cylindrical part just above 60), and a second metering segment having an second outer diameter (lower on the rounded part below 60 than the first metering segment and/or lower on 60 than the first metering segment), the first outer diameter is greater than the second outer diameter (tapers so anything lower along the taper would have a greater diameter the further away from the 
	Regarding claim 8, wherein the gate body includes a first seal surface 60 disposed adjacent the first metering segment; and wherein the gate body includes a second seal surface 61 disposed at a first end of the seat orifice; and wherein the first seal surface and the second seal surface are configured to engage with one another when the gate is in the fully closed position, and to substantially prevent the passage of liquid into or out of the seat orifice.
	Regarding claim 9, wherein the gate body includes a first axial end and an opposite second axial end (first axial end at shaft and second axial end other end at valving), and the gate shaft extends outwardly from the first axial end (Fig. 2) and the second metering segment extends axially between the second axial end and first metering segment, and the first metering segment extends axially between the second metering segment and the first seal surface, and the first seal surface is disposed between the first axial end and the first metering segment (in Fig. 4, second axial end is at very end of 52 at end of 57 where it is curved at very end is second metering segment, just to the right of that in Fig. 4 where it is still curved is the first metering segment and just to the right of that at 60 is the first seal surface).  
	Regarding claim 10, wherein the gate body and the seat are positionable in a partially engaged configuration wherein the second metering segment is at least partially received within the seat orifice, the first metering segment is axially disposed 
	Regarding claim 11, Renfro discloses a choke valve 1, comprising: a body 4 having an internal chamber 9, an inlet flow passage 10 that extends between an exterior of the body and the internal chamber, and an outlet flow passage 11 that extends between the exterior of the body and the internal chamber; a seat (12 and/or 21) having a seat orifice with an area (inside the seat), the seat positioned at an end of the outlet flow passage contiguous with the internal chamber; a gate 40 having a gate shaft 42 and a gate body 52 affixed to one end of the gate shaft, wherein the gate is linearly translatable within the body between a fully open position (Figs. 2-4) and a fully closed position (col. 3, lines 63-66), wherein in the fully closed position the gate body is engaged with the seat orifice; and wherein in the fully open position a choke minimum passage area is defined between the gate body and the seat orifice, and the choke minimum passage area is at least 30% of the seat orifice area (Fig. 2, well over 100% in Fig. 2).; a worm gear drive having an input shaft 88 and an output shaft 73, wherein the output shaft is connected to the gate shaft (at 42); and a motor 83 configured to selectively drive the worm gear input shaft, and thereby cause linear translation of the gate shaft; and wherein the system is configured such that the choke valve may be 
	Regarding claim 12, wherein the gate body includes a metering segment having an outer diameter (rounded part below 60 and/or anywhere along 60 below the seating part of 0), and a first seal surface (on 60, col. 3, lines 63-66) disposed adjacent the metering segment; and the seat orifice has an inner diameter (inside the seat) and a second seal surface disposed at an axial end of the seat orifice (on 61, col. 3, lines 63-66); and the metering segment outer diameter is less than the seat orifice inner diameter, and the metering segment is configured to be received within the seat orifice when the gate body is engaged with the seat orifice; and the first seal surface and the second seal surface are configured to engage with one another when the gate is in the fully closed position, and to substantially prevent the passage of liquid into or out of the seat orifice (col. 3, lines 63-66).
	Regarding claim 13, wherein the seat orifice has an inner diameter (inside the seat); and the gate body includes a first metering segment having an first outer diameter (rounded part below 60 and/or anywhere along 60 below the seating part of 60), and a second metering segment having an second outer diameter (below the first metering segment of the rounded part below 60 and/or below the first metering segment of anywhere along 60 below the seating part of 60), the first outer diameter is greater than the second outer diameter (tapered so the first is greater than the second as it would be above it), and the first outer diameter is less than the seat orifice inner diameter, and the first metering segment and the second metering segment are configured to be received 
	Regarding claim 14, wherein the gate body includes a first seal surface (on 60, col. 3, lines 63-66) disposed adjacent the first metering segment; and wherein the gate body includes a second seal surface disposed at a first end of the seat orifice (on 61, col. 3, lines 63-66); and wherein the first seal surface and the second seal surface are configured to engage with one another when the gate is in the fully closed position, and to substantially prevent the passage of liquid into or out of the seat orifice (col. 3, lines 63-66).
	Regarding claim 15, wherein the gate body includes a first axial end and an opposite second axial end (first axial end at shaft and second axial end other end at valving), and the gate shaft extends outwardly from the first axial end and the second metering segment extends axially between the second axial end and first metering segment, and the first metering segment extends axially between the second metering segment and the first seal surface, and the first seal surface is disposed between the first axial end and the first metering segment (in Fig. 4, second axial end is at very end of 52 at end of 57 where it is curved at very end is second metering segment, just to the right of that in Fig. 4 where it is still curved is the first metering segment and just to the right of that at 60 is the first seal surface); and wherein the gate body and the seat are positionable in a partially engaged configuration wherein the second metering segment is at least partially received within the seat orifice, the first metering segment is axially disposed outside of the seat orifice, the first seal surface and the second seal surface are separated from one another, and an annular passage is formed between the second 
	Regarding claim 16, Renfro discloses a choke valve 1, comprising: a body 4 having an internal chamber 9, an inlet flow passage 10 that extends between an exterior of the body and the internal chamber, and an outlet flow passage 11 that extends between the exterior of the body and the internal chamber; a seat (12 and/or 21) having a seat orifice  (inside the seat) with an area and an inner diameter (inherently has both), the seat positioned at an end of the outlet flow passage contiguous with the internal chamber; a gate 40 having a gate shaft 42 and a gate body 52 affixed to one end of the gate shaft, wherein the gate is linearly translatable within the body between a fully open position (Figs. 2-4) and a fully closed position (col. 3, lines 63-66), wherein in the fully closed position the gate body is engaged with the seat orifice, and the gate body includes a first metering segment having an first outer diameter (upper 60 or cylindrical part above 60), and a second metering segment having an second outer diameter (lower 60 or any part of 60 below the cylindrical part), the first outer diameter is greater than the second outer diameter (first is higher than second thus would have a greater diameter), and the first outer diameter is less than the seat orifice inner diameter; wherein in the fully closed position the first metering segment and the second metering segment are received within the seat orifice (seen as widest part of the seat orifice).
	Regarding claim 17, wherein the gate body includes a first seal surface (on 60 col. 3, lines 63-66), disposed adjacent the first metering segment; and wherein the gate body includes a second seal surface (on 61, col. 3, lines 63-66), disposed at a first end 
	Regarding claim 18, wherein the gate body includes a first axial end and an opposite second axial end (first axial end at shaft and second axial end other end at valving), and the gate shaft extends outwardly from the first axial end (Fig. 2) and the second metering segment extends axially between the second axial end and first metering segment, and the first metering segment extends axially between the second metering segment and the first seal surface, and the first seal surface is disposed between the first axial end and the first metering segment (in Fig. 4, second axial end is at very end of 52 at end of 57 where it is curved at very end is second metering segment, just to the right of that in Fig. 4 where it is still curved is the first metering segment and just to the right of that at 60 is the first seal surface).  .
	Regarding claim 19, wherein the gate body and the seat are positionable in a partially engaged configuration wherein the second metering segment is at least partially received within the seat orifice, the first metering segment is axially disposed outside of the seat orifice, the first seal surface and the second seal surface are separated from one another, and an annular passage is formed between the second metering segment and the seat orifice (when the rounded part at the bottom of the gate body and/or the very bottom of incline 60 connected to the rounded part at bottom of gate body is just in the seat orifice creates an annular passage).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Renfro US 4,493,336 in view of Baumann US 3,908,698.
	Regarding claim 20, Renfro lacks stating specifically that the choke valve is characterized by a flow coefficient (Cv) curve, the Cv curve defined by data intersection points in a graph having Cv values along a Y axis and choke open percentage values along an X axis, and the Cv curve is sloped from an origin of the curve to at least a sixty percent choke open value.  Baumann discloses a flow coefficient (Cv) curve, the Cv curve defined by data intersection points in a graph having Cv values along a Y axis and choke open percentage values along an X axis, and the Cv curve is sloped from an origin of the curve to at least a sixty percent choke open value (Fig. 11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Cv curve of Renfro sloped from an origin of the curve to at least a sixty percent choke open value as disclosed by Baumann as a matter of simple substitution and/or “obvious to try” and/or to provide smooth flow in between the open and closed positions.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921